Adams, J.

i.dower;preemptiouright

The plaintiff had no dower right in the preemption right held by her husband. Bowers v. Keesecker, 14 Iowa, 301. Did she become dowable in the interesj; wbicli her husband acquired by his purchase? She did not if her husband acquired the title in trust for Gehrig. In that event her husband acquired no beneficial interest in the property, and it is only in such interest that a right of dower could be acquired. Had the plaintiff’s husband, for a valuable consideration, agreed with Gehrig to purchase for him and convey to him, there could be no doubt but that he would have taken the title in trust for Gehrig. The bond does not show an express agreement to that effect. Yet, taking it altogether, there is no reasonable doubt but that such was the understanding of the parties. The plaintiff’s husband received four hundred dollars for what he admitted was still the property of the United States, and he bound himself, without providing for further consideration, to convey to Gehrig if he should purchase from the United States. He did purchase in .part directly and in part indirectly from the United States, and without doubt Gehrig was entitled to a deed. If we are correct, then the plaintiff’s husband was simply trustee for Gehrig, and never had any interest in the property in which the plaintiff was ¿owable.
Affirmed.